DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 06/27/2022 (hereafter “the amendment”) has been accepted and entered.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a) (1) and (a) (2) as being anticipated by Rahmel et al. (US10968026B2).

Regarding claim 11, as best understood based on 35 U.S.C 112(b) issue identified above, Rahmel teaches a connector system for connecting a plurality of container together (Fig. 1 shows container system 1 for connecting two container 3A and 3B together), the container system comprising first and second connectors, wherein each of the first and second connectors comprises (Fig.1 shows each container 3A and 3B has connecting devices 4A and 4B): 
	a ring defining an interior space(fig. 2 shows connection device 4A with sealing collars 25A and connection device 4B showing sealing collars 25B );
	a platform extending from the ring into the interior space (Fig.2 shows connection device 4A  with base 18A extending from sealing collars 25A; Fig. 3 shows connection device shows base 18B extending from the sealing collar 25B into interior space);
	an upstanding blade carried by the platform (Fig. 1 shows connection devices 4A and 4B with splitting device 8A and 8B that is carried by the sealing collars 25A and 25B);
	a membrane covering the interior space( fig.2 and 3 show connection device 4 A and 4B with thin portions 5A and 5B the covers part of the interior space); 
	wherein each of the first and second connectors further comprises one or more connection members to permit a positive mechanical connection of the first connector to the second connector such that said connection causes the blade of one connector to pierce the membrane of the other connector, and wherein the one or more the connection members are further configured to permit subsequent relative rotation of the connectors in order for the blade of one connector to drag and thereby gather the pierced membrane of the other connector. (Fig.1 shows first and second connection device 4A and 4B comprises guide devices 28A and 28B best seen in Fig.2 and Fig.3 that allow connection with connectors and allow rotation relative to one another, which will cause the splitting devices 8A and 8B to directly strike the think portions 5A and 5B that will open start the opening process that allows  substance S1 to flow towards the substance S2 as shown in fig.1; since connecting device move relative it is capable of piercing and dragging   5A and 5B).

Regarding claim 12, the reference as applied to claim 11 above discloses all the limitations substantially claimed. Rahmel further teaches wherein the blade is an elongate member extending from a position at or near the perimeter of the ring towards the center of the interior space (Fig. 2 and 3 show connection devices 4A and 4B with the splitting element 8A and 8B that is an elongated member extending from near the perimeter of the sealing collars 25A and 25B towards the center of the interior space).
	
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. Applicant’s new limitation regarding the membrane not covering the whole interior inside the ring was not found persuasive because the claim does not state the entirety of the interior. Applicant’s new limitation regarding the dragging or gathering is addressed above and argument made was not found persuasive because the two containers of Rahmel can be rotated and the thin portions can be pierced while rotating which is capable of being dragged and gather when the thin portions are pierced. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735